Citation Nr: 1017961	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of the right fifth finger with 
posttraumatic neuralgia and arthritis. 

3.  Entitlement to a compensable rating for residual right 
hand scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast 
Guard from May 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005,  June 2006, and  
December 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey.  

In the November 2005 rating, the RO denied the claim for an 
evaluation in excess of 10 percent for post-operative 
residuals of the right fifth finger with posttraumatic 
neuralgia and arthritis.  The Veteran has perfected an appeal 
to that issue.  During the course of that appeal, in the June 
2006 rating decision, the RO granted service connection for 
residual scars on the right hand and assigned a 
noncompensable rating, effective from April 19, 2005.  The 
Veteran has appealed the assigned rating.  It is noted that 
it appears that by rating action in December 2009, the RO 
increased the evaluation for the right hand scar, but that 
rating decision has not yet been associated with the claims 
folder and the current rating assignment is unknown at this 
time.  This matter will be addressed in the remand portion of 
the decision.  

In the December 2007 rating decision, the RO denied service 
connection for left ear hearing loss.  The Veteran has 
perfected an appeal as to that issue. 

In January 2010, the Veteran testified before the undersigned 
during a hearing held at the RO.  A copy of the transcript 
has been associated with the claim folder. 

The issues of entitlement to higher evaluations for post-
operative residuals of the right fifth finger with 
posttraumatic neuralgia and arthritis and for a right hand 
scar are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss was not shown in service, at 
separation, or for many years thereafter.  

2.  The preponderance of the medical evidence is against 
linking the Veteran's left ear hearing loss to service.


CONCLUSIONS OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1131, 5107A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Prior to the December 2007 RO decision, VA sent a letter to 
the Veteran in April 2007 that informed the Veteran of what 
evidence is required to substantiate the service connection 
claim, and apprised the Veteran as to his and VA's respective 
duties for obtaining evidence.  VA has also informed the 
Veteran how it determines the disability rating and the 
effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the VCAA duty to 
notify was fully satisfied as to the Veteran's service 
connection claim.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA has provided the 
Veteran with VA audiological examinations in December 2007, 
and the RO sought a VA medical opinion from an audiologist in 
November 2008.  It is noted that the December 2007 VA 
examination reports shows no audiometric findings, because at 
the time of that examination, the VA examiner found that the 
test results were unreliable because there was poor agreement 
between the pure tone threshold averages and the speech 
recognition scores.  The VA examiner noted that although the 
Veteran was instructed several times during the examination, 
the results were not considered true thresholds.  

Although the record does not contain any audiometric results 
in accordance with VA regulations, the record does contain 
treatment records that indicate the Veteran has left ear 
hearing loss.  The Board finds that another VA audiological 
examination is not necessary to render a decision under the 
circumstances of this case.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i) (2009).  There is sufficient evidence 
showing left ear hearing loss as defined by VA regulations 
and the evidence of record contains medical opinions on the 
etiology of the Veteran's left ear hearing loss.  See VA 
treatment record dated January 2006 and the report of 
November 2008 VA medical opinion.  In addition, the record 
contains a private medical statement from the Veteran's 
treating audiologist.  Since the record already contains 
sufficient medical evidence regarding current disability and 
nexus, Board finds that it may proceed with adjudication of 
the claim without prejudice to the Veteran. 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  Id. 

In addition, sensorineural hearing loss may be presumed to 
have incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition to the rules regarding service connection in 
general, there are additional considerations for addressing 
claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level 
of hearing impairment must be shown in order for hearing loss 
to be considered a disability.  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 26 decibels or greater; or when speech 
recognitions scores using the Maryland CNC test are less than 
94 percent.  
38 C.F.R. § 3.385.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009). 

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

B.  Factual Background and Analysis

The Veteran seeks entitlement to service connection for left 
ear hearing loss.  He asserts that he was exposed to acoustic 
trauma from firing 40mm guns and releasing depth charges 
during service while he was stationed on the United States 
Coast Guard (USCG) Cutter WPG-14.  The Veteran also reported 
that he has post-service noise exposure from working as a 
printer in a card factory, but he states that it was limited 
noise exposure. 

A review of the Veteran's service treatment records does not 
show any complaints, treatment or diagnosis for any hearing 
loss or ear-related disorder.  The November 1958 report of 
examination prior to separation showed that the Veteran's 
ears were evaluated as normal.  The audiometric results 
showed the Veteran's hearing measured at 15/15, bilaterally, 
on spoken voice measurement, which is considered a normal 
testing result.  See Smith v. Derwinski, 2 Vet. App. 137, 
138, 140 (1990).  

Even though no hearing loss can be shown during active 
service, the Veteran's claims for service connection may 
still be established if it is shown by medical evidence that 
the current hearing loss impairment is related to service.  
See 38 C.F.R. § 3.303(d); Hensley, 5 Vet App. 155.  

The first medical evidence of record showing any hearing or 
ear-related problems comes from a July 2003 VA treatment 
record.  In that treatment record, it was noted that the 
Veteran complained of ringing in his left ear for the past 
two years and workup by his treating primary care physician 
showed audiological findings within normal limits.  At that 
time, the Veteran refused any further audiological 
evaluations.  

The record next contains an August 2004 private medical 
treatment records from Dr. C.S.K that only contains graphic 
results of audiological examination.  Although the Board is 
precluded from applying these graphic results to the criteria 
of 38 C.F.R. § 3.385 in order to determine the severity of 
any hearing loss disability, a visual analysis of that report 
would suggest the pure tone thresholds would meet the 
requirements for hearing to be considered a disability under 
38 C.F.R. § 3.385 in the left ear.  See Kelly v. Brown, 7 
Vet. App. 471 (1995) (holding that neither the Board nor the 
RO may not interpret graphical representations of audiometric 
data).  

In January 2006, the Veteran was seen for a VA audiological 
consult.  In the treatment record, it was noted that the 
Veteran was seen in December 2005 for complaints of tinnitus, 
but he denied any hearing loss although the private treatment 
record from Dr. C.S.K. showed left ear hearing loss.  The VA 
audiologist noted the Veteran had a "probable history of 
noise exposure during civilian career as [a] printer."  No 
pure tone thresholds results were revealed, but it was noted 
the Veteran had a speech recognition score of 74 percent in 
his left ear.  The Veteran was diagnosed with moderate to 
moderately-severe sensorineural hearing loss in the left ear. 

The Veteran was afforded a VA audiological examination in 
December 2007.  As noted above, no audiometric results were 
reported at that time, because it was felt that the results 
were unreliable. 

In November 2008, the Veteran's claims folder was reviewed by 
a VA examiner to obtain a medical opinion on the likely 
etiology of the Veteran's left ear hearing loss.  The VA 
examiner found that she could only provide a conditional 
medical opinion, because the record did not contain any 
reliable audiometric findings.  The VA examiner noted that 
the audiometric findings revealed in the private and VA 
treatment records were not compliant with VA regulations.  
Based on the findings that showed the Veteran had normal 
hearing at separation and he did not complain of any hearing 
loss until 40 years after service, the VA examiner could 
provide a conditional opinion that the Veteran's left ear 
hearing loss was not related to service. 

The record also contains a January 2010 private medical 
statement from Dr. C.S.M. that the Veteran's left ear 
"hearing loss is possibly from his military service."  No 
other statements were provided in conjunction with this 
finding. 

In this case, although there are not reliable audiometric 
findings regarding the left ear, there is a private medical 
statement noted sensorineural hearing loss in the left ear.    

Assuming the presence of a current left ear hearing 
disability, the preponderance of the medical evidence is 
against a finding that the Veteran's left ear hearing loss is 
related to service.  The evidence does not show any hearing 
loss within the first year after discharge, or for years 
thereafter and there is no competent medical evidence that 
links the Veteran's current hearing loss to his service. 

The first medical evidence of any treatment for hearing loss 
is not shown until 2004, which is over four decades after 
service.  A lengthy period without evidence of treatment is 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after).  

In addition, the claims file does not contain any competent 
medical evidence that would otherwise indicate the Veteran's 
left ear hearing loss is related to inservice noise exposure.  
To the contrary, the medical evidence concerning etiology of 
hearing loss suggests a link to post-service noise exposure.  
Further, although the November 2008 VA examiner could only 
provide a conditional opinion, she stated that based on the 
findings in the record, the Veteran's hearing loss was not 
related to service.  

The Board has considered the January 2010 medical statement 
from Dr. C.S.K.  The Board finds that this opinion is 
speculative in nature and a finding of service connection may 
not be based on a resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (2009).  A number of 
Court cases have provided discussion on this point of 
weighing medical opinion evidence.  See, e.g., Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  Here, Dr. 
C.S.K. found that the Veteran's hearing loss was "possibly" 
related to his military service.  This finding has no 
probative value and is not sufficient to support an award of 
service connection.  

The Veteran claims that he has left ear hearing loss due to 
inservice acoustic trauma.  His assertions, standing alone 
without supporting opinions from a medical professional, are 
not sufficient to establish service connection for the 
claimed disorders.  Though the Veteran is competent to 
describe associated symptoms, he is not qualified to make a 
diagnosis or to provide a competent opinion as to etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for left ear hearing loss. 
Consequently, the benefit-of-the- doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for left ear hearing loss 
is denied. 


REMAND

The Veteran seeks higher evaluations for post-operative 
residuals of tenorrharphy, extensor tendon right fifth digit 
with post-traumatic neuralgia and arthritis and for a right 
hand scar.  As explained below, the Board finds that 
additional development is necessary prior to adjudication of 
the claim.  

As noted above, it appears that the RO has assigned a 
compensable rating for the right hand scar, but the December 
2009 rating decision assigning that evaluation is not 
currently of record.  This matter must be deferred until that 
rating decision and any other records related to that 
determination are associated with the claims file.  As 
discussed below, another VA examination is necessary 
regarding the right hand disability and to the extent 
additional findings related to the right hand scar made, 
these finding must be reviewed by the RO.  

During the January 2010 Board hearing, the Veteran testified 
that the disability manifested by the post-operative 
residuals of tenorrharphy, extensor tendon right fifth digit 
had worsened since the last VA examination.  The Veteran 
generally stated that his right hand is worst in the winter 
months.  Although the record shows that the Veteran was 
recently afforded a VA examination in October 2009, it 
appears that not all the symptomatology associated with the 
post-operative residuals were considered during that 
examination.  In particular, the October 2009 VA examination 
report does not show any neurologic findings.  It is noted 
that a review of the record shows that the Veteran has 
posttraumatic neuralgia and posttraumatic peripheral 
neuropathy on the right third, fourth, and fifth digits that 
were associated with the Veteran's inservice injury.  See the 
report of the April 2004 VA neurological examination.  

Since the Veteran contends that his symptomatology has 
increase and the most recent VA examination report does not 
contain any neurologic findings, the Board finds that 
additional VA examinations are needed.  In this regard, the 
RO/AMC is instructed to schedule the Veteran for the 
appropriate VA examinations to determine the exact nature and 
severity of the Veteran's current disabilities associated 
with the post-operative residuals of tenorrharphy, extensor 
tendon right fifth digit.  

The Board notes that the Veteran currently receives the 
following separate ratings: a 10 percent disability rating 
under Diagnostic Codes 5010 (traumatic arthritis), a 10 
percent disability rating under Diagnostic Code 5230 
(limitation of motion, little and ring fingers), and a 
noncompensable evaluation under Diagnostic Code 7804 (stable, 
nontender scars).  The RO should consider a separate rating 
under the criteria governing diseases of the peripheral 
nerves under Diagnostic Codes 8516-8716 would be appropriate.  

The Veteran testified in January 2010 that he had continued 
to received private treatment for the right hand, about once 
or twice a year.  The most recent private treatment records 
are dated in November 2008.  Prior to any examination, the 
RO/AMC should ask the Veteran to identify any outstanding 
records of pertinent VA and private treatment, and obtain 
those records.  If any identified records cannot be obtained, 
a memorandum should be included in the file explaining the 
procedures undertaken to attempt to find the records and why 
such attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims 
folder the December 2009 rating decision in 
which a compensable rating for the service-
connected right hand scar was granted and 
any other associated records.  

2.  The RO/AMC should ask the Veteran to 
identify any outstanding records of 
pertinent VA and private treatment, 
particularly all private treatment regarding 
the right hand dated after November 2008 to 
the present and attempt to obtain those 
records.  

If any identified records cannot be 
obtained, a memorandum should be included in 
the file explaining the procedures 
undertaken to attempt to find the records 
and why such attempts were not fully 
successful.

3.  After all the available records have 
been associated with the claims folder, the 
RO/AMC should schedule the Veteran for the 
appropriate VA examination(s) to identify 
the nature and the severity of the 
disability as residuals for post-operative 
tenorrharphy, extensor tendon right fifth 
digit.  It is noted that the Veteran 
currently receives separation rating for 
traumatic arthritis, limitation of motion of 
the little and ring finger, and post-
operative scar.  The record also reflects 
that neurologic symptomatology has been 
associated with the Veteran's disability. 

The Veteran's claims file must be made 
available to the examiner(s) prior to the 
examination(s), and the examiner(s) must 
review the entire claims file in conjunction 
with the examination(s).  All tests and 
studies deemed necessary by the examiner 
should be performed.  The examiner should 
identify all present manifestations of the 
service-connected post-operative residuals 
of tenorrhaphy extensor tendon fifth digit 
right hand disability, including any 
evidence of a related neurological 
disability (i.e., peripheral neuropathy or 
neuralgia).  The examiners should, to the 
extent feasible, distinguish between any 
coexistent but unrelated right hand 
symptomatology. The examiner(s) should note 
the functional impact caused by the 
Veteran's disability.

4.  The RO/AMC should then re-adjudicate the 
remaining claims on appeal.  If any benefit 
sought remains denied, issue the Veteran and 
his representative a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


